Name: Commission Regulation (EEC) No 1954/83 of 15 July 1983 amending Regulation (EEC) No 693/83 laying down detailed rules for the application of the import arrangements in 1983 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 7 . 83 Official Journal of the European Communities No L 192/23 COMMISSION REGULATION (EEC) No 1954/83 of 15 July 1983 amending Regulation (EEC) No 693/83 laying down detailed rules for the application of the import arrangements in 1983 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non ­ member countries other than Thailand Whereas Title II of the abovementioned Regulation concerns products falling within subheading 07.06 A intended for human consumption ; whereas those products are identified by various descriptions which, in the interests of terminological clarity, should be included in Regulation (EEC) No 693/83 ; Whereas it seems appropriate also to specify that the period of validity of licences issued in 1983 shall under no circumstances be valid beyond 31 December 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amend ­ ing Regulation (EEC) No 950/68 on the Common Customs Tariff (3), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 693/83 (4) provides that applications for import licences for quantities of manioc originating in non-member countries other than Thailand which may still be imported in 1983 with a maximum import levy of 6 % ad valorem must be lodged during a single period ; whereas, in view of the fact that applications are being lodged at a very slow rate for import licences for manioc from non-member countries other than Thailand, it is possible that the provisions in question will permit the importation, in 1983, with a maximum levy of 6 % ad valorem, of all the quantities provided for in Regulation (EEC) No 604/83 referred to above ; whereas the provisions in question should therefore be amended by introducing a system that will enable quantities still available to be imported until they have been used up ; Whereas the first indent of Article 4 (2) of Regulation (EEC) No 693/83 provides that applications for licences by any one party may not, as far as the non ­ member countries other than Thailand and the GATT contracting parties are concerned, be for a total quan ­ tity in excess of 10 % of the quantity which may be imported with a maximum levy of 6 % ad valorem in 1983 ; whereas, in the present circumstances, this provision is also liable to hinder import with a maximum levy of 6 % ad valorem of all the quantities in question and should therefore be deleted ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 693/83 is hereby amended as follows : 1 . In Article 2 : (a) The second subparagraph of paragraph 1 is replaced by the following : 'However, applications for unallocated portions of the quantities specified in Article 1 may be lodged on or after 27 June 1983 .' (b) Paragraph 2 is replaced by the following : '2 . The names of importers, the quantities applied for and their origin shall be notified by Member States to the Commission by telex not later than Thursday of the week following that in which applications were lodged.' (c) Paragraph 3 is replaced by the following : '3 . The Commission shall , not later than Friday of the week following that in which the information referred to in paragraph 2 was transmitted, where appropriate, in proportion to the applications, allocate the quantities for which licences are to be issued by the country or group of countries referred to in Article 1 of Regulation (EEC) No 604/83 .' 2 . Article 4 (2) is deleted. 3 . In the title of Title II the information in brackets is deleted. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 164, 14. 6 . 1982, p . 1 . (3) OJ No L 72, 18 . 3 . 1983, p. 3 . (4) OJ No L 81 , 26 . 3 . 1983 , p. 6 . No L 192/24 Official Journal of the European Communities 16. 7 . 83 4. Article 6 is replaced by the following : 'Article 6 For imports of products falling within subheading 07.06 A of the Common Customs Tariff, set out, under their various names, in the Annex to this Regulation : (a) applications for licences and the licences them ­ selves shall show :  in section 7, one or more of the descriptions shown in the Annex,  in section 8 , the number of the tariff subheading preceded by "ex". The licence may be used only for the products named therein ; (b) Articles 3 and 5 shall apply. 5 . The following Article 6a is inserted . 'Article 6a The licences referred to in Titles I and II , issued in 1983, shall expire no later than 31 December 1983.' 6 . The Annex hereto is added. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1983 . For the Commission Poul DALSAGER Member of the Commission ANNEX Scholtt var. antiquorum (Schott) Hubbard et Rehd. 1 . Colocasia esculenta (L.) nampi taro tallas old cocoyam dasheen, eddoe 2. Xanthosoma sagittifolium (Schott) tiquisque taje r tannia Yautia new cocoyam 3 . Dioscorea spp. name igname Yam